EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephonic interviews, dated 03/03/2021 with Applicant’s Attorney of the record Mr. Marc Weinstein. An e-mail with the amendment was received from Attorney of the record Mr. Marc Weinstein on 03/03/2021 (attachment enclosed). 	
	The claims have been amended as (Underline shows what is amended and strikethrough shows what is deleted): 

		1. (Currently Amended) An electronic equipment, comprising: a processing circuit configured: to perform a Semi-Persistent Scheduling SPS configuration for a remote equipment, the remote equipment communicating with the electronic equipment via a relay equipment within a service range of the electronic equipment; [[and]] 
		to generate indication information for instructing the relay equipment to save the SPS configuration information of the remote equipment and to forward the SPS configuration information to the remote equipment; 
		to generate identification information of the remote equipment to which the SPS configuration information is pertinent; 
to include the identification information of the remote equipment in the SPS configuration information of the remote equipment; and
to generate activation information for activating the SPS configuration of the remote equipment; and
a transceiver circuit configured to transmit SPS configuration information of the remote equipment, and the indication information, and the activation information to the relay equipment,
wherein the processing circuit generates the activation information by scrambling Downlink Control Information DCI using the identification information of the remote equipment, 
wherein the processing circuit is further configured to generate confirmation information for confirming a target remote equipment of the activation information, and 
wherein the transceiver circuit is further configured to transmit the confirmation information to the relay equipment.
2. (Original) The electronic equipment according to claim 1, wherein the transceiver circuit is configured to transmit the SPS configuration information of the remote equipment to the relay equipment via high layer signaling.
3. (Canceled)


5. (Canceled) 
6. (Canceled) 
7. (Currently Amended) The electronic equipment according to claim [[6]]1, wherein the transceiver circuit is configured to transmit the activation information to the relay equipment via low layer signaling.
8. (Canceled)
9. (Canceled)
10. (Previously Presented) An electronic equipment, comprising:
a transceiver circuit configured to: 
receive Semi-Persistent Scheduling SPS configuration information of a remote equipment from a network side equipment providing service for the electronic equipment, the remote equipment communicating with the network side equipment via the electronic equipment, the SPS configuration information including identification information of the remote equipment to which the SPS configuration information is pertinent; and
receive indication information with instructions to save the SPS configuration information of the remote equipment and to forward the SPS configuration information to the remote equipment; 
receive first activation information, from the network side equipment, generated by scrambling Downlink Control Information DCI using the identification information of the remote equipment for activating the SPS configuration of the remote equipment; and 
receive confirmation information, from the remote equipment, for confirming the remote equipment of the first activation information; and
a processing circuit configured to: save the SPS configuration information; and 
control the transceiver circuit to transmit the SPS configuration information to the remote equipment.
11. (Currently Amended) The electronic equipment according to claim 10, wherein the transceiver circuit is configured to receive the SPS configuration information of the remote equipment via high layer signaling, and

12. (Canceled)
13. (Previously Presented) The electronic equipment according to claim 10, wherein the transceiver circuit is further configured to receive, from the network side equipment, indication information for indicating whether a target terminal of the SPS configuration information is the electronic equipment.
14. – 17. (Canceled)
18. (Currently Amended) The electronic equipment according to claim 10, wherein the transceiver circuit is further configured to receive, from the network side equipment, first activation information for activating the SPS configuration of the remote equipment, and
wherein the transceiver circuit is configured to receive the first activation information via low layer signaling.
19. (Canceled)
20. (Previously Presented) The electronic equipment according to claim 18, wherein the processing circuit is further configured to descramble the first activation information using the identification information of the remote equipment, and
wherein the processing circuit is further configured to generate second 
21. (Canceled)
22. (Previously Presented) The electronic equipment according to claim 20, wherein the transceiver circuit is configured to transmit the second activation information to the remote equipment via low layer signaling,
wherein the processing circuit generates the second activation information by scrambling Sidelink Control Information SCI using the identification information of the remote equipment, and
wherein the processing circuit is further configured to generate confirmation information for confirming a target remote equipment of the second activation information, and the transceiver circuit is further configured to transmit the confirmation information to the remote equipment.
23. – 31. (Canceled)
32. (Currently Amended) A wireless communication method performed by a relay equipment, comprising:
receiving Semi-Persistent Scheduling SPS configuration information of a remote equipment from a network side equipment providing service for the relay equipment, the remote equipment communicating with the network side equipment via , the SPS configuration information including identification information of the remote equipment to which the SPS configuration information is pertinent; 
receiving indication information with instructions to save the SPS configuration information of the remote equipment and to forward the SPS configuration information to the remote equipment; 
receive first activation information, from the network side equipment, generated by scrambling Downlink Control Information DCI using the identification information of the remote equipment for activating the SPS configuration of the remote equipment; and
receive confirmation information, from the remote equipment, for confirming the remote equipment of the first activation information;
saving the SPS configuration information; and 
transmitting the SPS configuration information to the remote equipment. 	33. (Canceled) 
34. (Currently Amended) A wireless communication method performed by an electronic equipment, comprising: 
performing a Semi-Persistent Scheduling SPS configuration for a remote equipment, the remote equipment communicating with the electronic equipment via a relay equipment within a service range of the electronic equipment; 

including the identification information of the remote equipment in the SPS configuration information of the remote equipment; 
generating activation information for activating the SPS configuration of the remote equipment by scrambling Downlink Control Information DCI using the identification information of the remote equipment; and
transmitting the SPS configuration information of the remote equipment, and the indication information, and the activation information to the relay equipment; 
generating confirmation information for confirming a target remote equipment of the activation information; and 
transmitting the confirmation information to the relay equipment.

Reasons for Allowance
The claims 1, 10, 32 and 34 are allowed. The following is an examiner's statement of reasons for allowance:
 	None of the prior arts of record (PTO 892) individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claims 1, 10, 32 and 34, where, include: 

to generate identification information of the remote equipment to which the SPS configuration information is pertinent; 
to include the identification information of the remote equipment in the SPS configuration information of the remote equipment; and
to generate activation information for activating the SPS configuration of the remote equipment; and
a transceiver circuit configured to transmit SPS configuration information of the remote equipment, and the indication information, and the activation information to the relay equipment,
wherein the processing circuit generates the activation information by scrambling Downlink Control Information DCI using the identification information of the remote equipment, 
wherein the processing circuit is further configured to generate confirmation information for confirming a target remote equipment of the activation information, and 
wherein the transceiver circuit is further configured to transmit the confirmation information to the relay equipment.

	The closest prior art of record (Babaei et al (US 20180160445 A1), “Semi-Persistent Scheduling Transmission Selection”;  
. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/NIZAM U AHMED/Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461